Title: To Thomas Jefferson from Chastellux, 29 April 1787
From: Chastellux, François Jean de Beauvoir, Chevalier de
To: Jefferson, Thomas



A Paris le 29 avril 1787

J’ai eté charmé, mon cher et respectable ami, de recevoir de vos nouvelles, et j’ai vu aussi avec la plus grande satisfaction que vous etes content de votre voyage. Tout le patriotisme de mon coeur se réveille quand Monsieur Jefferson visite mon pais. Je voudrois faire comme les meres qui presentent leurs filles dans quelqu’assemblée nombreuse et qui, tenant toujours les yeux fixés sur elles,  les avertissent par leurs regards de veiller sur leur maintien et sur leurs moindres gestes. Vous aurés trouvé, mon cher ami, que nous n’avons pas répondu partout aux bienfaits que la nature nous a prodigué, mais partout où vous aurés reconnu le mal, vous aurés trouvé le remede possible, et même aisé. Qu’il me tarde de causer avec vous de ce que vous aurés vû et remarqué! Mais je crains que Tours ne reponde pas suffisamment à votre attente. Ce pais offre peu de curiosité d’histoire naturelle, et je crois que ce fameux banc de coquille doit sa plus grande celebrité à l’auteur qui en a parlé. Monsieur l’intendant de Tours à qui je me suis adressé pour remplir vos intentions a ecrit ce matin à Mr. Gentil, premier secretaire de l’intendance et l’a prévenu que vous desiriés voir beaucoup de choses et très peu d’honneurs, que vous voyagiés comme simple particulier et non comme ministre des etats unis. Vous voudrés bien, mon cher ami, à votre arrivée à Tours, passer chés ce monsieur Gentil. Il vous donnera les personnes les plus propres à vous conduire, suivant les objets que vous désirerés de voir. Un inspecteur vous menera dans les Manufactures, un ingenieur des ponts et chaussés aux [sablières?] et aux autres endroits qui seront dignes d’exciter votre curiosité. Je vous invite à voir Chanteloup en revenant à Paris, car selon toute apparence, vous prendrés le chemin d’Orleans. Vous ferés bien aussi de vous arretter une heure au chateau de Ménars. Vous changerés de chevaux à cet endroit même et vous ne serés pas fâché de voir le chateau qui a appartenu à la celebre Madame de Pompadour.
Comme je ne sais pas à quelle epoque vous recevrés ma lettre, je ne vous dirai pas beaucoup de nouvelles. L’assemblée des notables est occupée à examiner les comptes de recettes et de dépenses que le Roi lui a fait remettre. On discute aussi l’édit pour le timbre qui ne sera pas productif en France des mêmes éffets qu’il a eus en Amerique. Ce mot de timbre n’est jamais prononcé sans exciter une vive émotion dans mon ame; puisque sans lui, l’Amerique n’auroit pas obtenu sa liberté et moi l’amitié de M. Jefferson. Tout est tranquille dans le levant. L’imperatrice de Russie ne sera que 3 jours à chezon [Kerson] et retournera à Petersbourg, sans que son voyage ait troublé d’autres repos que celui des chevaux.
Adieu, mon cher et excellent ami, arrivés comme une abeille qui s’est chargée de butin. Puissiés vous n’avoir trouvé que des fleurs sur votre chemin. L’amitié vous en prepare à votre retour qui sera une veritable fête pour elle.

Le Mis. de chastellux

